             Case 3:18-cr-00513-EMC Document 160 Filed 08/05/19 Page 1 of 6



 1   ANDREW J. MAST (CSBN 284070)
     U.S. Department of Justice, Antitrust Division
 2   450 Golden Gate Avenue
 3   Box 36046, Room 10-0101
     San Francisco, CA 94102
 4   Telephone: (415) 934-5300
     andrew.mast@usdoj.gov
 5
 6   Attorney for the United States

 7
 8
 9
10                               UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
12                                    SAN FRANCISCO DIVISION
13
      UNITED STATES OF AMERICA                            Case No. CR-18-0513 EMC
14
15                                                        UNITED STATES’ MOTION FOR
                     v.                                   RECONSIDERATION OF ORDER
16                                                        GRANTING STARKIST’S MOTION
                                                          FOR LEAVE TO FILE A
17                                                        SUPPLEMENTAL BRIEF
      STARKIST CO.,
18
                                                          Judge: Hon. Edward M. Chen
19                           Defendant.

20
21
22
23
24
25
26
27
28


     U.S.’ MOT. FOR RECONSIDERATION OF ORDER GRANTING STARKIST LEAVE TO FILE SUPP. BRIEF
     U.S. v. STARKIST, CR-18-0513 EMC
              Case 3:18-cr-00513-EMC Document 160 Filed 08/05/19 Page 2 of 6



 1                                            INTRODUCTION
 2           Pursuant to Local Civil Rule 7-9, applicable to criminal cases through Local Criminal
 3   Rule 2-1, the United States respectfully moves for reconsideration of the Court’s Order granting
 4   Defendant StarKist Co.’s motion for leave to file a reply sentencing brief. (Dkt. 153) According
 5   to Local Civil Rule 7-11, under which defendant brought its motion, the other party has no more
 6   than four days to file a response in opposition to an administrative motion, and the matter is
 7   deemed submitted the day after the opposition is due. Civ. L.R. 7-11(b), (c). Here, the Court
 8   granted defendant’s motion for leave to file a supplemental brief the same day it was filed.
 9   Given the patent unfairness of the relief sought by defendant, the United States requests an
10   opportunity to be heard.
11           Defendant’s motion for leave was both unwarranted and untimely. First, after the parties
12   submitted over 1,000 pages of briefing and supporting documents, including supplemental
13   briefing on whether defendant could monetize its $154 million investment in Techpack,
14   defendant sought leave to file an oversized reply (with four exhibits) to the government’s
15   response. At defendant’s sentencing hearing, however, the Court made clear that it wanted only
16   one supplemental brief from each party. (June 12, 2019 Sentencing Hr’g Tr. 129:13-14.)
17   Defendant seeks to unfairly supplement the record, on an issue that has been thoroughly briefed.
18   Second, defendant’s motion—which came two-and-a-half weeks after the government filed its
19   response and less than a week before its scheduled sentencing—was tactically timed to preclude
20   the government from meaningfully responding. This was after the Court granted defendant a
21   generous three weeks to file its supplemental brief. Defendant identified no valid justification
22   for filing a reply nor any basis for its delay in doing so.
23           Accordingly, the government requests that the Court reconsider its order granting
24   defendant leave to file its supplemental brief. Instead, the Court should disregard the brief and
25   receive any further argument from the parties at the hearing currently scheduled just a few days
26   from now on August 7. While the government has no interest in further delaying sentencing, if
27   defendant is not sentenced as scheduled, the government should be afforded a full opportunity to
28   respond to its eleventh-hour arguments.


     U.S.’ MOT. FOR RECONSIDERATION OF ORDER GRANTING STARKIST LEAVE TO FILE SUPP. BRIEF
     U.S. v. STARKIST, CR-18-0513 EMC             1
              Case 3:18-cr-00513-EMC Document 160 Filed 08/05/19 Page 3 of 6



 1                                             ARGUMENT
 2          A party may seek reconsideration of an interlocutory order if the Court did not “consider
 3   material facts or dispositive legal arguments which were presented to the Court before such
 4   interlocutory order.1” (L.R. 7-9(b).) Here, the government did not have any opportunity to
 5   respond to defendant’s motion for leave to file its reply. Had the government been afforded the
 6   opportunity to respond, it would have presented material facts and legal arguments justifying
 7   denial of defendant’s motion: the reply was unwarranted, an inappropriate use of a reply brief,
 8   and untimely.
 9           First, defendant failed to identify any valid reason why it should be permitted to file a
10   reply less than four days before a scheduled hearing. Contrary to defendant’s assertion, the
11   government did not raise any “new” or “novel” issues or arguments in its response to defendant’s
12   brief regarding Techpack. The government simply responded to defendant’s arguments. The
13   reply makes this clear. For example, in its reply, defendant argued that the government
14   mistakenly assumed Techpack can be sold at the book value that appears in its financial
15   statements. (Techpack Reply at 6.) But the government’s argument about the salability of
16   Techpack was not a new argument raised by the government; it was a response to defendant’s
17   unsupported assertion in its initial memorandum. (StarKist Mem. Re. Techpack at 8.) Nor were
18   defendant’s arguments in its reply about its loan covenants, the anticipated merger between
19   Dongwon Systems and Techpack, or its ability to borrow money responses to new issues raised
20   by the government. (See id. at 6-7; 5-6; 9-11.) The government is also disappointed that
21   defendant continues to rehash improper arguments regarding a coconspirator’s fine, which under
22   the explicit terms of the plea agreement, cannot justify a reduction in defendant’s fine. (Id. at 11-
23   12.) These issues were all raised in defendant’s initial memorandum regarding Techpack. The
24   government merely responded. If defendant needed to further address these issues, counsel
25   could present argument at the specially set sentencing hearing already scheduled by this Court
26
27   1
             Generally, a party seeking reconsideration must obtain leave to file a motion for
     reconsideration. (L.R. 7-9(a).) Here, because defendant’s sentencing is less than a week away
28
     and has no desire to postpone sentencing, the government has not formally filed a motion for
     leave to seek reconsideration.
     U.S.’ MOT. FOR RECONSIDERATION OF ORDER GRANTING STARKIST LEAVE TO FILE SUPP. BRIEF
     U.S. v. STARKIST, CR-18-0513 EMC             2
              Case 3:18-cr-00513-EMC Document 160 Filed 08/05/19 Page 4 of 6



 1   rather than tactically waiting to get in a last word while depriving the government of an
 2   opportunity to be heard.
 3           Second, while the government did not make any new arguments in its response, StarKist
 4   made multiple new arguments in its reply brief. These new arguments did not even concern
 5   Techpack—the only issue on which the Court requested additional briefing. (Hr’g Tr. 125:25-
 6   126:1 (“I’m going to give the first—a chance for the parties to further brief this specific issue—I
 7   don’t need re-briefing on everything else.”).) For example, perhaps recognizing that its previous
 8   estimates of civil liability provided ample money to pay its criminal fine, defendant now has
 9   raised its most recent estimate of civil liability by 60%, citing as its justification the motions for
10   class certification filed 14 months ago. Such manipulation demonstrates why defendant’s
11   estimates and forecasts, the backbone of its inability-to-pay claim, should not be accepted at face
12   value. More importantly, the order granting the motion for class certification in the separately
13   pending multidistrict litigation has nothing to do with defendant’s ability to monetize Techpack.2
14           Third, defendant’s reply was also untimely. Permitting defendant to file its reply at this
15   time would unduly prejudice the government. If the Court permits defendant to file its reply less
16   than four days before the hearing, the government would not have sufficient time to file (and the
17   Court would not have sufficient time to review) a sur-reply before the August 7, 2019
18   hearing. The untimeliness of the motion for leave to file a reply was especially prejudicial to the
19   government because defendant waited over two weeks after the government filed its response
20   and sought to add four exhibits to the already voluminous record. Defendant did not provide any
21   reason why it waited until four days before the sentencing hearing to seek permission to file a
22   reply. The Court should not reward defendant’s tactical and unwarranted filing and should
23   disregard the brief in its entirety.
24
25   2
             Even if the Court had requested full-fledged briefing on the ability-to-pay issue, Local
26   Civil Rule 7-3(d), applicable to criminal cases through Local Criminal Rule 2-1, does not permit
     a reply brief based on a judicial decision. Rather, “[b]efore the noticed hearing date, counsel
27   may bring to the Court’s attention a relevant judicial opinion published after the date the
     opposition or reply was filed by filing and serving a Statement of Recent Decision, containing a
28
     citation to and providing a copy of the new opinion–without argument.” (emphasis added.)
     Defendant has failed to adhere to L.R. 7-3(d).
     U.S.’ MOT. FOR RECONSIDERATION OF ORDER GRANTING STARKIST LEAVE TO FILE SUPP. BRIEF
     U.S. v. STARKIST, CR-18-0513 EMC             3
              Case 3:18-cr-00513-EMC Document 160 Filed 08/05/19 Page 5 of 6



 1          Defendant has been afforded ample opportunity to make its arguments. In fact, during
 2   the course of this sentencing, not counting defendant’s belated reply brief, the Court has received
 3   11 briefs totaling 228 pages and 11 expert reports totaling 502 pages with 52 exhibits, an
 4   extraordinarily lengthy record for a criminal sentencing. Defendant already submitted five
 5   employee declarations before seeking to submit an additional two as exhibits to its reply brief.
 6   Defendant’s motion for leave to file a reply brief (coupled with additional evidence) serves as a
 7   tacit admission that it had not met its burden for demonstrating an inability to pay. The Court
 8   should not permit defendant to skirt its burden through an attempt to levy arguments that the
 9   government cannot respond to. See Rodgers v. Chevys Rests., LLC, 2015 WL 909763 at *12-13
10   (N.D. Cal. Feb. 24, 2015) (denying plaintiff’s motion for leave to file a sur-reply because
11   defendants were not able to respond to new evidence).
12                                            CONCLUSION
13          Defendant motion for leave is desperate, meritless, and unfair. Accordingly, the
14   government respectfully requests that the Court reconsider its Order granting defendant’s
15   administrative motion. This case is ripe for sentencing and the Court should deny defendant’s
16   motion for leave to file a reply brief and proceed with sentencing as scheduled next week on
17   August 7, 2019.
18
19   Dated: August 3, 2019                                Respectfully submitted,
20
                                                          /s/ Andrew J. Mast
21                                                        ANDREW J. MAST
22                                                        Trial Attorney
                                                          U.S. Department of Justice
23                                                        Antitrust Division
24
25
26
27
28


     U.S.’ MOT. FOR RECONSIDERATION OF ORDER GRANTING STARKIST LEAVE TO FILE SUPP. BRIEF
     U.S. v. STARKIST, CR-18-0513 EMC             4
              Case 3:18-cr-00513-EMC Document 160 Filed 08/05/19 Page 6 of 6



 1   ANDREW J. MAST (CSBN 284070)
     U.S. Department of Justice, Antitrust Division
 2   450 Golden Gate Avenue
 3   Box 36046, Room 10-0101
     San Francisco, CA 94102
 4   Telephone: (415) 934-5300
     andrew.mast@usdoj.gov
 5
 6   Attorney for the United States

 7
 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN FRANCISCO DIVISION
11
      UNITED STATES OF AMERICA                               Case No. CR-18-0513 EMC
12
                                                                                   DENYING
13                                                           [PROPOSED] ORDER GRANTING
                     v.                                      UNITED STATES’ MOTION FOR
14                                                           RECONSIDERATION OF ORDER
15                                                           GRANTING STARKIST’S MOTION
                                                             FOR LEAVE TO FILE A
      STARKIST CO.,
16                                                           SUPPLEMENTAL BRIEF
17                           Defendant.                      Judge: Hon. Edward M. Chen
18
19                                               ORDER
20          For the reasons set forth in the United States’ Motion for Reconsideration of Order
21   Granting StarKist’s Leave to File Supplemental Brief, and for good cause shown, the Court
22   hereby orders that the United States’ Motion for Reconsideration is granted. It is further ordered
23   that StarKist’s Motion for Leave to File a Supplemental Brief is denied. Government’s motion
24   for reconsideration is DENIED. Government may address any newly-raised issues at the August
25   7, 2019 hearing.
26
27                                                        _______________________________
     Dated: August 5, 2019                                HONORABLE EDWARD M. CHEN
28                                                        United States District Judge


     [PROPOSED] ORDER GRANTING U.S.’ MOT. FOR RECONSIDERATION
     No. 18-cr-00203-EMC
